         Case 6:17-cr-10142-EFM Document 165-2 Filed 09/14/20 Page 1 of 2
Appellate Case: 19-3122       Document: 010110406024            Date Filed: 09/14/2020    Page: 1

                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
  Christopher M. Wolpert                                                           Jane K. Castro
  Clerk of Court                     September 14, 2020                        Chief Deputy Clerk




  Mr. Timothy M. O'Brien (KSwi)
  United States District Court for the District of Kansas
  Office of the Clerk
  401 North Market Street
  U.S. Courthouse
  Room 204
  Wichita, KS 67202-0000

  RE:       19-3122, United States v. Mobley
            Dist/Ag docket: 6:17-CR-10142-EFM-1

 Dear Clerk:

 Pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's mandate in the
 above-referenced appeal issued today. The court's August 21, 2020 judgment takes effect
 this date.

 Please contact this office if you have questions.

                                               Sincerely,



                                               Christopher M. Wolpert
                                               Clerk of the Court



  cc:       Jason W. Hart
            Joshua Sabert Lowther
            Bogdana Alexandrovna Mobley
            Katryna Lyn Spearman
            Tanya Sue Wilson
        Case 6:17-cr-10142-EFM Document 165-2 Filed 09/14/20 Page 2 of 2
Appellate Case: 19-3122   Document: 010110406024   Date Filed: 09/14/2020   Page: 2



  CMW/jm
